662 S.E.2d 220 (2008)
WALKER-CARTER
v.
The STATE.
No. A07A1006.
Court of Appeals of Georgia.
May 2, 2008.
Annette D. Walker-Carter, pro se.
Roxann G. Daniel, Solicitor-General, Suzanne P. Goddard, Benjamin Stacey Richardson, Asst. Solicitors-General, for Appellee.
MIKELL, Judge.
After a bench trial, Annette Walker-Carter was convicted of criminal trespass and received a misdemeanor sentence of 12 months, all of which was to be served on supervised probation. Walker-Carter's appellate brief, which was filed pro se,[1] fails to comport with the rules of this Court in fatal ways. Walker-Carter does not include a statement of the proceedings below, a statement of facts, record or transcript citations, or argument and citation of authorities, all of which are required by Court of Appeals Rule 25. Instead, Walker-Carter's entire brief is composed solely of a list of factual allegations set forth under the heading "errors," but she sets forth no cogent enumeration of error.
Even if we were to attempt to discern error from the record based on Walker-Carter's factual allegations, however, Walker-Carter's failure to support any of her *221 alleged errors with citation to the record or argument and citation of authority would nonetheless demand that we deem the error abandoned.[2]
[T]he rules of this court are not intended to provide an obstacle for the unwary or the pro se appellant. Briefs that do not conform to the rules regarding enumerations of error, structure of briefs, argument, or citation of authorities, as [Walker-Carter]'s fails to do, are not merely an inconvenience or grounds for refusing to consider a party's contentions. Such briefs hinder this court in determining the substance and basis of an appellant's contentions both in fact and in law and may well prejudice an appellant's appeal regardless of the amount of leniency shown.[3]
Because Walker-Carter's brief is wholly inadequate, we affirm the judgment of the trial court.
Judgment affirmed.
SMITH, P.J., and ADAMS, J., concur.
NOTES
[1]  Walker-Carter was represented by counsel at trial.
[2]  Court of Appeals Rule 25(c)(2); Slmbey v. State, 288 Ga.App. 717, 718, 655 S.E.2d 223 (2007); Hudson v. State, 246 Ga.App. 335(1), 539 S.E.2d 860 (2000).
[3]  Salazar v. State, 256 Ga.App. 50, 567 S.E.2d 706 (2002). Accord Slmbey, supra.